                           UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF TENNESSEE
                                 AT GREENEVILLE

 CHRISTOPHER D. TAYLOR,           )
                                  )                    Case No. 2:20-cv-155
       Petitioner,                )
                                  )                    Judge Travis R. McDonough
 v.                               )
                                  )                    Magistrate Judge Cynthia R. Wyrick
 JARED EFFLER, MARNEY E. GILLIAM, )
 TODD BURNETTE, PHILLIP KAZEE,    )
 and JERRY MIFFLIN,               )
                                  )
       Respondents.               )


                                    JUDGMENT ORDER



       In accordance with the Memorandum Opinion entered herewith, the Clerk is

DIRECTED to transfer this entire action to the United States District Court for the Northeastern

Division of the Middle District of Tennessee and CLOSE this Court’s file.


                                            /s/ Travis R. McDonough
                                            TRAVIS R. MCDONOUGH
                                            UNITED STATES DISTRICT JUDGE

ENTERED AS A JUDGMENT
   s/ John Medearis
  CLERK OF COURT




     Case 2:20-cv-00044 Document 5 Filed 07/22/20 Page 1 of 1 PageID #: 13
